

116 HR 2887 IH: Emergency Medical Service Providers Protection Act
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2887IN THE HOUSE OF REPRESENTATIVESMay 21, 2019Mr. Zeldin (for himself and Mr. Suozzi) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo include nonprofit and volunteer ground and air ambulance crew members and first responders for
			 certain benefits.
	
 1.Short titleThis Act may be cited as the Emergency Medical Service Providers Protection Act. 2.EligibilitySection 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284) is amended—
 (1)in paragraph (7) to read as follows:  (7)member of a rescue squad or ambulance crew means an officially recognized or designated employee or volunteer member of a rescue squad or ambulance crew (including a ground or air ambulance service) that—
 (A)is a public agency; or (B)is (or is a part of) a nonprofit or private, for-profit entity serving the public that is officially authorized or licensed to engage in rescue activity or to provide emergency medical services; and
 (i)engages in rescue activities or provides emergency medical services as part of an official emergency response system; or
 (ii)is officially designated as a pre-hospital emergency medical response agency;; and (2)in paragraph (9), by inserting after and by the applicable agency or entity the following: (and as designated by such agency or entity).
 3.OffsetOf the unobligated balances available under the Department of Justice Assets Forfeiture Fund, $12,000,000 are permanently cancelled.
 4.Effective dateThe amendments made by section 2 shall apply only to injuries sustained on or after March 1, 2007, and shall take effect beginning on the date that is 90 days after the date of enactment of this Act. Any person who had made an application under part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 and whose application was denied by reason of the date an injury was sustained may reapply.
 5.Conforming amendmentSection 1086(d)(2)(A) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239) is amended by striking June 1, 2009 and inserting March 25, 2007.
		